Citation Nr: 1527172	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
	

THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for paroxysmal supraventricular tachycardia.

2.  Entitlement to a disability rating in excess of 10 percent for a paralyzed left diaphragm.

3.  Entitlement to service connection for sleep apnea as secondary to a service-connected paralyzed left diaphragm.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as secondary to a service-connected paralyzed left diaphragm.


REPRESENTATION

Appellant represented by:	David F. Bander, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge at the RO in St. Petersburg, Florida with regard to the tachycardia rating claim.  A transcript of the proceeding has been associated with the claims file.  Subsequently, the Veteran was notified in November 2012 that the Veterans Law Judge was no longer employed by the Board, and he was offered an opportunity for a new Board hearing, which the Veteran declined in December 2012.

In December 2011, the Board remanded the tachycardia rating claim for further development.  This matter is now returned to the Board for further review.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The Board notes that the Veteran has not asserted, and the evidence of record does not otherwise suggest, that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability, particularly his tachycardia.  See Board Hearing transcript at 14-15.  Therefore, the Board finds that in this case, entitlement to a total disability rating based on individual unemployability (TDIU) has not been implicitly raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Tachycardia

The Veteran's paroxysmal supraventricular tachycardia is currently assigned a 10 percent disability rating, effective January 25, 2007.  See Rating Decision, November 2012.  The Veteran seeks an increased rating.  See Claim, February 2009.

In December 2011, the Board remanded the Veteran's claim so that he could be afforded another VA examination to address the current severity of his tachycardia, as evidence indicated it may have worsened since the prior February 2009 VA examination.  Subsequently, the Veteran was afforded a new January 2012 VA examination.

Regrettably, however, the Board finds that this matter should be remanded to obtain outstanding private treatment records.  At the July 2011 Board hearing, the Veteran testified that his only current heart treatment was by a private cardiologist, Dr. P., of Sarasota Cardiology.  The Board notes, however, that no private treatment records from Sarasota Cardiology dated since May 2006 have been associated with the claims file (except the Board acknowledges one March 2007 letter from Dr. P.).  Therefore, this matter should be remanded to obtain any outstanding private treatment records dated since May 2006 from Dr. P. of Sarasota Cardiology.

The Board adds that almost none of the Veteran's VA treatment records from the period on appeal have been associated with the claims file.  Therefore, on remand, all of the Veteran's VA treatment records dated since February 2008 should be associated with the claims file (even if some records are duplicative of a few scant 2009 and 2010 records already in the claims file).

B.  Other Claims

In April 2012, the Veteran filed claims of entitlement to an increased disability rating in excess of 10 percent for his paralyzed left diaphragm, and service connection for sleep apnea and for COPD, both as secondary to his service-connected paralyzed left diaphragm.  An August 2013 rating decision denied the claims.  In July 2014, the Veteran filed a notice of disagreement.  No statement of the case (SOC), however, has been issued.  Therefore, these claims will be remanded to allow the RO to provide the appellant with an appropriate SOC on these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's private treatment records from Sarasota Cardiology (Dr. P.) dated since May 2006.

2.  Associate with the claims file all of the Veteran's VA treatment records dated since February 2008.

3.  Then, readjudicate the Veteran's tachycardia increased rating claim.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

4.  Issue the Veteran an SOC with regard to the issues of entitlement to a disability rating in excess of 10 percent for a paralyzed left diaphragm, and service connection for sleep apnea and for COPD.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

